t c summary opinion united_states tax_court juanita doby petitioner v commissioner of internal revenue respondent docket no 17756-03s filed date juanita doby pro_se noelle c white for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year after concessions the issues for decision are whether petitioner is liable for tax on payments in the amount of dollar_figure received from the equitable benefits payment services pursuant to her deceased husband’s pepco pension_plan and whether petitioner is liable for tax on individual_retirement_account ira_distributions received during taxable_year totaling dollar_figure the amount of petitioner’s social_security_benefits received during that must be included in her gross_income is a computational matter and will be resolved by the parties after taking into account the concessions and our decision on the other issues in this case background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in 1at trial and in the stipulation of facts petitioner conceded she received dollar_figure of interest_income from educational systems federal credit_union during the tax_year she received dollar_figure interest_income from household bank during the tax_year and she was liable for tax on discharge_of_indebtedness income in the amount of dollar_figure which was the result of worldwide financial services’ canceling a debt owed by petitioner during taxable_year also at trial respondent conceded that petitioner was entitled to claim a child_care_credit and a child_tax_credit lanham maryland on the date the petition was filed in this case in taxable_year petitioner received dollar_figure in survivor annuity payments from the general retirement_plan for employees of potomac electric power company the financial_institution distributing the annuity payments the equitable benefits payment services issued a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner with respect to the annuity payments the form 1099-r reported dollar_figure in fully taxable benefits paid to petitioner during the tax_year in addition the form 1099-r reported no employee contributions petitioner’s spouse did not make any contributions to the plan furthermore the general retirement_plan for employees of potomac electric power company states that employee contributions to the plan are not allowed also during taxable_year petitioner received ira_distributions from educational systems employees credit_union totaling dollar_figure educational systems employees credit_union issued to petitioner a form 1099-r with respect to the ira_distributions the form 1099-r reported dollar_figure in fully taxable_distributions dispensed to petitioner during the tax_year petitioner filed a form_1040 u s individual_income_tax_return for the taxable_year in the return petitioner filed as a qualifying widow with dependent_child petitioner’s spouse died in on her form_1040 petitioner did not report the dollar_figure payments received from the equitable benefits payment services pursuant to her deceased husband’s pepco pension_plan nor did she report the ira_distributions received from educational systems employees credit_union totaling dollar_figure discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting higbee v commissioner t c 2we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the present case pension_plan payments sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived the construction of sec_61 is broad and any ‘exclusions to income must be narrowly construed ’ 515_us_323 quoting 504_us_229 souter j concurring in judgment taxpayers seeking an exclusion_from_gross_income must demonstrate that they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure sec_61 and provides that annuities and pensions are among the forms of income within the purview of sec_61 sec_72 pertaining to annuities and pensions sec_61 and sets forth specific rules applicable to taxation of inter alia annuities and distributions from qualified_employer retirement plans see also sec_402 sec_72 reiterates the general_rule of inclusion in gross_income unless otherwise provided sec_72 however provides that portions of annuity payments may be excludable from income the excludable_portion of a payment generally is that portion which bears the same ratio to such payment as the investment_in_the_contract bears to the expected_return under the contract determined at the time the annuity payments begin sec_72 while the term investment_in_the_contract is defined generally as the aggregate amount of premiums or other consideration paid for the contract sec_72 contributions made by an employer on behalf of an employee- taxpayer which were not includable in the taxpayer’s gross_income generally are not part of the taxpayer’s investment_in_the_contract sec_72 in petitioner received dollar_figure in survivor annuity payments from the general retirement_plan for employees of sec_72 annuities certain proceeds of endowment and life_insurance contracts b exclusion_ratio -- in general --gross income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date potomac electric power company the form 1099-r issued to petitioner by equitable benefits payment services with respect to the annuity payments shows that the dollar_figure benefits paid to petitioner are fully taxable and there were no employee contributions furthermore the general retirement_plan for employees of potomac electric power company provides that employee contributions to the plan are not allowed and petitioner testified that her spouse did not make any contributions to the plan petitioner did not report the annuity payments as income on her federal_income_tax return instead petitioner argues that the annuity payments are under the purview of sec_101 and therefore are not taxable prior to repeal sec_101 read as follows b employees’ death_benefits -- general_rule --gross income does not include amounts received whether in a single sum or otherwise by the beneficiaries or the estate of an employee if such amounts are paid_by or on behalf of an employer and are paid_by reason of the death of the employee however this subsection does not apply to the case at hand because it was repealed by the small_business job protection act of publaw_104_188 110_stat_1789 the death_benefit exclusion applies only to beneficiaries of decedents that died prior to date see small_business job protection act of publaw_104_188 110_stat_1791 petitioner’s spouse died in therefore the present annuity payments are not subject_to the death_benefit exclusion provided by sec_101 furthermore petitioner has not provided any evidence that she or her spouse had an investment_in_the_contract also petitioner has not demonstrated that the annuity payments she received are within any exclusion therefore the present annuity payments are taxable and respondent’s determination on this issue is sustained ira_distributions as previously stated gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes items included under sec_72 relating to annuities and iras as a general_rule amounts paid or distributed out of individual retirement plans including iras are included in gross_income when received by the payee or distributee under provisions of sec_72 sec_408 the regulations provide in relevant part as follows except as otherwise provided in this section any amount actually paid or distributed or deemed paid or distributed from an individual_retirement_account or individual_retirement_annuity shall be included in the gross_income of the payee or distributee for the taxable_year in which the payment or distribution is received sec_1_408-4 income_tax regs in petitioner received ira_distributions from educational systems employees credit_union totaling dollar_figure the form 1099-r issued to petitioner by educational systems employees credit_union with respect to the ira_distributions shows that the distributions totaling dollar_figure are fully taxable petitioner does not dispute that she received the ira_distributions petitioner did not report the ira_distributions as income on her federal_income_tax return instead petitioner claims that the distributions received during are from amounts rolled over during taxable_year from her deceased spouse’s sec_401 plan into her ira with educational systems employees credit_union further petitioner claims that these amounts can be traced to after-tax contributions therefore petitioner argues a portion of the amount distributed from her ira in may be exempt from tax pursuant to sec_643 of the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_38 4the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_122 provides a rollovers from exempt trusts --paragraph of sec_402 relating to maximum amount which may be rolled over is amended by adding at the end the following the preceding sentence shall not apply to such distribution to the extent-- continued petitioner has not provided any documentary_evidence to substantiate her claim as to the origins of the ira_distributions during petitioner’s testimony she was unable to identify or recall any specific transfers from her deceased spouse’s sec_401 plan into her ira further the statutory provisions permitting the rollover of after-tax contributions from a sec_401 plan to an ira was not allowed until the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_123 was made effective on date the rollover in this case would have occurred during therefore under the law in effect at that time petitioner could not have rolled over after-tax contributions from a sec_401 plan into her ira thus the total amount of the ira_distributions dollar_figure made during taxable_year by educational systems employees credit_union to petitioner is required to be reported in petitioner’s gross_income respondent’s determination on this issue is sustained continued a such portion is transferred in a direct trustee-to-trustee transfer to a qualified_trust which is part of a plan which is a defined_contribution_plan and which agrees to separately account for amounts so transferred including separately accounting for the portion of such distribution which is includible in gross_income and the portion of such distribution which is not so includible or b such portion is transferred to an eligible_retirement_plan described in clause i or ii of paragraph b reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
